          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 1 of 23




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RIENNA H.,                                           §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §       Case # 1:19-cv-1085-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §       MEMORANDUM DECISION
                                                     §       AND ORDER
                              Defendant.             §

                                           INTRODUCTION

       Plaintiff Rienna H. (“Plaintiff”) brings this action pursuant to the Social Security Act (the

“Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”) that denied her application for Disability Insurance Benefits (“DIB”) under Title

II of the Social Security Act (the Act). See ECF No. 1. The Court has jurisdiction over this action

under 42 U.S.C. §§ 405(g), 1383(c), and the parties consented to proceed before the undersigned

in accordance with a standing order (see ECF No. 13).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 7, 11. Plaintiff also filed a reply. See ECF No. 12. For the reasons

set forth below, Plaintiff’s motion (ECF No. 7) is DENIED, and the Commissioner’s motion (ECF

No. 11) is GRANTED.

                                        BACKGROUND

       Plaintiff protectively filed her DIB application on February 28, 2017, alleging disability

beginning November 20, 2015 (the disability onset date). Transcript (“Tr.”) 178-79. Plaintiff

alleged disability due to (1) back injury; (2) severe back pain; and (3) depression related to pain.

Tr. 212. Plaintiff’s application was denied initially on July 1, 2017, after which she requested an

administrative hearing. Tr. 81, 111. On October 3, 2018, Administrative Law Judge Bonnie
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 2 of 23




Hannan (the “ALJ”) conducted a video hearing from Alexandria, Virginia. Tr. 20, 41-80. Plaintiff

appeared and testified from Rochester, New York, and was represented by Mark R. Blum (“Mr.

Blum”), an attorney. Tr. 20. Judy Cotton, Mr. Blum’s associate, also attended the hearing. Id.

David Van Winkle, an impartial vocational expert (“VE”), also appeared and testified at the

hearing. Id.

       On November 30, 2018, the ALJ issued an unfavorable decision, finding that Plaintiff was

not disabled. Tr. 20-34. On June 27, 2019, the Appeals Council denied Plaintiff’s request for

review. Tr. 1-6. The ALJ’s November 30, 2018 decision thus became the “final decision” of the

Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                    LEGAL STANDARD

 I.   District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

                                                  2
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 3 of 23




(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national



                                                   3
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 4 of 23




economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                        ADMINISTRATIVE LAW JUDGE’S FINDINGS

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her November 30, 2018 decision:

   1. The claimant meets the insured status requirements of the Social Security Act through
      December 31, 2018;

   2. The claimant has not engaged in substantial gainful activity since November 20, 2015, the
      alleged onset date (20 CFR 404.1571 et seq.);

   3. The claimant has the following severe impairments: obesity, cervical and lumbar
      degenerative disc disease (status post (s/p) surgeries) and asthma (20 CFR 404.1520(c));

   4. The claimant does not have an impairment or combination of impairments that met or
      medically equaled the severity of one of the listed impairments in 20 CFR Part 404, Subpart
      P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526);

   5. Through the date last insured, the claimant has the residual functional capacity to perform
      sedentary work as defined in 20 CFR 404.1567(a) 1 except that she can push and/or pull as
      much as she can lift and/or carry. She can occasionally reach overhead bilaterally and
      frequently handle, finger and feel bilaterally. She can occasionally climb ramps and stairs,
      balance, stoop, kneel, crouch and crawl. She can never climb ladders, ropes or scaffolds,
      work with moving mechanical parts nor work at unprotected heights. She can tolerate
      occasional exposure to humidity, wetness, dust, odors, fumes, pulmonary irritants, extreme
      heat or cold and vibrations. She will also need access to a restroom, all while remaining
      on task;

   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565);

   7. The claimant was born on August 25, 1980 and was 35 years old, which is defined as a
      younger individual age 18-44, on the alleged disability onset date (20 CFR 404.1563);

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564);


   1
     “Sedentary” work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles
   like docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a
   certain amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary if walking
   and standing are required occasionally and other sedentary criteria are met.

                                                           4
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 5 of 23




   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2);

   10. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 404.1569 and 404.1569a);

   11. The claimant has not been under a disability, as defined in the Social Security Act, from
       November 20, 2015, through the date of this decision (20 CFR 404.1520(g)).

Tr. 20-34.

       Accordingly, the ALJ determined that, for a period of disability and disability insurance

benefits filed on February 28, 2017, the claimant is not disabled under sections 216(i) and 223(d)

of the Social Security Act. Tr. 34.

                                           ANALYSIS

       Plaintiff asserts two points of error. Plaintiff argues that: (1) the ALJ failed to properly

evaluate Listing 1.04(A); and (2) the ALJ’s physical RFC determination was not supported by

substantial evidence. See ECF No. 7-1 at 1, 15-22. The Commissioner argues in response that: (1)

Plaintiff failed to meet her burden to show that her impairments met all of the specified criteria of

Listing 1.04(A), and (2) substantial evidence supports the ALJ’s evaluation of the medical opinion

evidence and the ALJ’s RFC finding. See ECF No. 11-1 at 18-25.

       A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir.2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

                                                   5
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 6 of 23




       Plaintiff alleges disability due to neck and back injuries incurred in a motor vehicle

accident in November 2015. She initially received conservative treatment and eventually had

surgery on both her cervical and lumbar spine. Although the evidence shows some limitations in

functioning, the Court finds that the record as a whole did not support the conclusion that Plaintiff’s

impairments were so severe that she could not perform any work. Rather, the record supports the

ALJ’s conclusion that Plaintiff could perform a limited range of sedentary work.

       On November 24, 2015, Plaintiff visited her primary care provider, Carrie VanGrol, NP

(“Ms. VanGrol”), with complaints of neck and left shoulder pain stemming from her motor vehicle

accident. Tr. 329. Ms. VanGrol reviewed emergency department records and noted that a cervical

spine CT after the accident showed osteoarthritic changes, osteophyte formation, and disc

protrusions at C4-5, C5-6, and C6-7 with lateral recess narrowing and central canal stenosis. Id. A

thoracic spine CT from November 20, 2015 showed mild osteoarthritic changes and no acute

fracture. Tr. 258. Upon examination, Plaintiff had full range of motion in her left shoulder. Id. She

had palpable neck spasms and limited neck rotation, but otherwise she had full range of motion in

her neck. Id. She had lumbar paraspinal tenderness and appeared anxious and tearful. Tr. 329. Ms.

VanGrol recommended physical therapy and a neck MRI. Tr. 330. She stated that Plaintiff was

“out of work for [the] next week.” Id.

       On December 2, 2015, an MRI of the cervical spine showed degenerative changes, multiple

spasms, multilevel disc disease, and moderate spinal stenosis. Tr. 256, 264. Her two lower cervical

discs were noted as bulging and impinging on the neural foramina. Id.

       Plaintiff began physical therapy on December 15, 2015. Tr. 261. She reported pain in her

neck and left arm. Id. On examination, she had restricted cervical spine range of motion in all

directions and hypersensitivity from her neck down her left upper extremity. Id. Plaintiff attended

                                                    6
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 7 of 23




eight sessions of physical therapy through January 2016. Tr. 317-18. In January 2016, Plaintiff

reported she was doing well overall. Tr. 318.

       Plaintiff returned to Ms. Van Grol for follow-up on January 4, 2016 and reported being

unable to hold her arms up to cut her children’s hair. Tr. 337. She reported difficulty sleeping,

increased anxiety, and pain an hour after her physical therapy sessions. Id. On examination,

Plaintiff appeared uncomfortable and had paraspinal tenderness in her neck. Tr. 338. Ms. Van

Grol continued Plaintiff’s “pain meds” (listed in the “Active Medications” as Hydrocodone-

Acetaminophen), physical therapy for her pain, Ativan for her anxiety, and excused her from work.

Tr. 335, 338. On January 27, 2016, the subjective notations in the treatment record indicate some

musculoskeletal pain but no limitation in range of motion; no paresthesias or numbness; and no

neurological weakness. Tr. 270. Free range of motion was noted in all extremities. Id.

       On February 4, 2016, Plaintiff attended a neurosurgery consultation with Nathaniel

Brochu, PAC (“Mr. Brochu”), and Seth M. Zeidman, M.D. (“Dr. Zeidman”), at Rochester Brain

& Spine Neurosurgery and Pain Management (“Rochester Brain & Spine”). Tr. 278-81. She

described symptoms of pain in her neck that radiated down both arms when she turned her head a

certain way. Tr. 278. She also reported a history of lumbar pain, which increased after the accident

and radiated down her right leg. Id. Yet, in the review of symptoms, she denied back pain, leg pain

or weakness of the arms or muscles. Tr. 279. She also denied any difficulty with fine motor skills

or balance. Id. She reported she had tried physical therapy, but it made her pain slightly worse. Id.

She also reported she smoked cigarettes daily. Id. Upon examination, Plaintiff appeared

uncomfortable, but she responded appropriately and otherwise appeared alert and cooperative. Id.

She reported pain with palpation and with extension and lateral bending of her neck; pain to

palpation of the lumbar spine; diminished sensation in the right arm; and slightly decreased

                                                   7
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 8 of 23




strength in her right arm compared to the left. Tr. 279-80. Plaintiff walked with a slightly antalgic

gait. Tr. 280). Mr. Brochu recommended surgery but advised Plaintiff that she must quit smoking

cigarettes before she could proceed with surgery. Tr. 281. He referred Plaintiff to pain

management; ordered an MRI of her lumbar spine; and stated that Plaintiff should remain off work

in the interim. Id. Dr. Zeidman concurred with Mr. Brochu’s assessment. Id.

       On March 1, 2016, Plaintiff told Ms. VanGrol that she quit smoking cigarettes and was

using an electronic cigarette. Tr. 302. She acknowledged that she needed to quit smoking

completely to have surgery. Id. She said her anxiety was high and her pain level remained

unchanged. Id.

       On April 4, 2016, Plaintiff saw Naseer Tahir, M.D. (“Dr. Tahir”), at Rochester Brain &

Spine, for pain management treatment. Tr. 339. Her neck was reported as normal; she had normal

gait; negative SLR testing bilaterally; and sensory was normal to light touch. Tr. 340. Objectively,

she reported tenderness on the right and left side of her neck and along the midline of her lumbar

spine; she had normal muscle tone in her neck and back with intact motor strength in her arms and

legs; she had limited lateral flexion in the neck; and she complained of pain with passive range of

motion. Id. She walked on her heels and toes normally; she reported no pain with straight leg raise

(“SLR”) testing but some pain with trunk rotation. Id. She had intact sensation and coordination.

Id. An MRI of the lumbar spine showed a right central L5-S1 disc extrusion with slight

impingement on the S1 nerve roots and a central L4-L5 disc extrusion with mild impingement on

the dural sac. Tr. 305. Plaintiff received an epidural steroid injection in her neck the following

month. Tr. 315.

       Plaintiff saw Elizabeth Jefferson, RPAC (“Ms. Jefferson”), at Rochester Brain & Spine, on

May 19, 2016. Tr. 309-14. Plaintiff rated her pain level 4/10 in her neck and 7/10 in her low back.

                                                   8
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 9 of 23




Tr. 309. She indicated that she used an electronic cigarette with no nicotine for about a week. Tr.

309. Ms. Jefferson advised Plaintiff that she needed six weeks without nicotine to proceed with

neck surgery. Tr. 312. Ms. Jefferson referred Plaintiff to physical therapy for evaluation of her low

back complaints. Tr. 313.

       Plaintiff returned to Ms. Jefferson in June 2016, complaining of increased pain. Tr. 343.

She rated her neck pain 7/10 and her low back pain 9/10. Tr. 343. She reported no relief from the

steroid injection. Tr. 343. Plaintiff denied any difficulty with motor skills but reported trouble

walking and was noted to be limping. Again, SLR testing right and left were negative, and her

right upper extremity and lower extremity strength were normal. Tr. 344, 346. Plaintiff had intact

sensation and coordination. Tr. 345. Ms. Jefferson advised Plaintiff to start physical therapy and

to continue abstaining from nicotine. Tr. 348.

       On July 19, 2016, Plaintiff had a comprehensive exam with Clifford J. Ameduri, M.D.

(“Dr. Ameduri”), at Rochester Brain & Spine. Tr. 356-59. Plaintiff rated her pain 8/10 and stated

she took pain medication previously prescribed by her primary care provider. Tr. 356-57. Upon

examination, Plaintiff appeared in “moderate-severe distress.” Tr. 358. She reported pain with

cervical compression and straight leg raises at 30 to 35 degrees. Id. She had intact motor strength

in her arms and legs, intact sensation, and intact coordination. Id. Although her MRI in April

demonstrated a nerve root compression (Tr. 305), her lumbar myelogram in July 2016

demonstrated L4-L5 degenerative disc disease with mild to moderate neural foraminal narrowing.

Tr. 367. Dr. Ameduri recommended tapering off hydrocodone and starting Tramadol. Tr. 356-57.

       Plaintiff returned to Rochester Brain & Spine on October 26, 2016 for pre- and post-

surgical care instructions. Tr. 389. She reported increased pain and difficulty holding onto things

with her hands. Id. Upon examination, Plaintiff appeared uncomfortable sitting. Tr. 390. She had

                                                   9
           Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 10 of 23




moderate to severe muscle spasm in her neck and reported pain with palpation of the lumbar

muscles. Id. She had intact sensation and slightly decreased motor strength in the right arm, and

she walked with a slightly antalgic gait. Id. Plaintiff was fitted for a cervical collar and advised to

use a bone growth stimulator daily for at least nine months after surgery. Tr. 392.

         On November 7, 2016, Plaintiff had neck surgery with Dr. Zeidman. Tr. 394, 403. She

received cervical discectomy and fusion at C5-7. Tr. 395. The pre- and post-operative diagnosis

was cervical spondylosis without myelopathy. 2 Tr. 395. Two weeks later, Plaintiff reported doing

fairly well. Tr. 405. Her strength, reflexes, and sensory examination were normal in the upper

extremities, and she had a normal gait. Tr. 406. She was advised to wean out of her neck brace and

begin using a bone growth stimulator. Id.

         Plaintiff saw Cynthia Larson, PAC (“Ms. Larson”), at Rochester Brain & Spine, on January

17, 2017. Tr. 408. Plaintiff reported doing fairly well following surgery, although she had some

recurring pain in the back of her neck that occasionally radiated to her shoulders. Tr. 408. She

denied any weakness, numbness, or tingling in her arms. She reported continued complaints of

low back pain radiating into her right leg. Id.

         Upon examination, Plaintiff stood comfortably erect, although she cried frequently,

reportedly due to her frustration with her lumbar symptoms. Tr. 409. She had a moderate spasm in

the back of her neck and no spasm in the lumbar area. Id. She had full motor strength in her arms

and slightly decreased motor strength in her legs and diminished sensation in her right side

compared to her left. Id. She walked with a slightly antalgic gait, and she could get on and off the


2
  Myelopathy is an injury to the spinal cord due to severe compression that can result from degenerative disease or
disc herniation. It is distinct from radiculopathy, which is the term used to describe pinching of the nerve roots, rather
than compression of the cord itself (myelopathy). https://www.hopkinsmedicine.org/health/conditions-and-diseases/
myelopathy (last visited January 11, 2021).

                                                             10
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 11 of 23




examination table independently. Id. Ms. Larson referred Plaintiff for lumbar injections and

physical therapy for her neck and back. Id.

       On February 1, 2017, Plaintiff began physical therapy. Tr. 400. She reported she was “very

limited” in her activities of daily living and needed a walker to get around the house. Id. Upon

examination, Plaintiff demonstrated “major” limitations in lumbar range of motion and decreased

motor strength in the right leg. Id. She reported she could sit in her favorite chair as long as she

liked, stand for no more than 10 minutes, and lift only very limited weights, and she could not

walk at all without increased pain. Tr. 401.

       Two days later, on February 3, 2017, Plaintiff saw Ms. Larson at Rochester Brain & Spine.

Tr. 411-12. The exam focused primarily on her neck complaints. She reported some improvement

as her headaches had resolved and her neck pain was tolerable. Tr. 411. Upon examination,

Plaintiff stood comfortably erect. Tr. 412. She had intact sensation and full strength in her arms.

Id. She walked with a slightly antalgic gait without the use of any assistive device. Although

Plaintiff stated that her last cigarette was two months ago (Tr, 411), it was noted that she smelled

of cigarette smoke (Tr. 412). Ms. Larson advised Plaintiff to continue using the bone growth

stimulator. Tr. 412.

       On March 29, 2017, Plaintiff received an epidural steroid injection in her lumbar spine. Tr.

413. The next day, she saw Mr. Brochu at Rochester Brain & Spine. Tr. 415-19. Plaintiff reported

that her neck was doing well, but she continued to experience low back pain. Tr. 415. A physical

examination showed no spasm in the lumbar area and SLR testing was positive on both the left

and the right. Tr. 416. There was some diminished sensation in her thighs, but her sensory was

otherwise normal. Strength was similar to prior studies. Tr. 416. Plaintiff “walked with a slightly

antalgic gait with her girlfriend stabilizing her.” Id. An updated MRI of the lumbar spine taken in

                                                  11
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 12 of 23




February 2017 showed progressive degenerative endplate changes with a central extrusion

resulting in severe spinal stenosis at L4-L5, a broad-based protrusion at L5-S1 level abutting and

displacing the S1 nerve root, and foraminal narrowing at L4-L5 and L5-S1. Tr. 418, 423. Mr.

Brochu advised Plaintiff to continue physical therapy before proceeding with lumbar surgery. Tr.

419.

       Plaintiff returned to see Ms. Larson, at Rochester Brain & Spine, on May 8, 2017. Tr. 420.

She reported a couple of recent falls due to her right leg “giving out.” Tr. 420. She had not done

physical therapy and stated she was “unsure if she could proceed with this.” Tr. 420. She also said

a lumbar injection had helped for about a week. Id. Upon examination, Plaintiff appeared

uncomfortable sitting and standing. Tr. 421. She had positive SLR for the right and left legs, and

her sensation was diminished to the right lower extremity as compared to lower left extremity;

however, her strength upper was normal and lower similar to prior studies. Id. She walked with a

slightly antalgic gait without any assistive devices. Id. Ms. Larson recommended that Plaintiff

continue conservative treatment with lumbar injections and physical therapy. Tr. 423.

       On May 24, 2017, Plaintiff attended a consultative physical examination with Harbinder

Toor, M.D. (“Dr. Toor”). Tr. 248-53. She described back pain of 8/10 radiating into her legs with

numbness and tingling, primarily on the right and neck pain of 8/10 radiating into her arms with

numbness and tingling in her hands. Tr. 248. She said she needed help cooking and her ability to

clean, do laundry, shop, care for her children, and shower varied. Tr. 249. Upon examination,

Plaintiff appeared in moderate pain and walked with a slight limp to the right. Id. She reported

difficulty with heel-to-toe walking and pain with squatting 20% of full and difficulty getting in

and out of the chair and changing for the exam. Id. She complained of pain and stiffness in her

neck and demonstrated a limited range of motion in her neck and lumbar spine. Tr. 250. She

                                                  12
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 13 of 23




declined to perform sitting and supine straight leg raises; she reported tingling and numbness in

her hands and right leg; and she demonstrated 4/5 grip strength and reported mild difficulty

grasping, writing, tying shoelaces, zipping a zipper, manipulating a coin or button, and holding an

object with her hands. Tr. 250-51. Dr. Toor opined that Plaintiff had mild limitation with fine

motor activities with the hands and a mild to moderate limitation in reaching; moderate limitations

in rotating her neck and sitting a long time; and moderate to marked limitations in standing,

walking, bending, lifting, and carrying. Tr. 251.

       On the same day, Plaintiff attended a consultative psychiatric evaluation with Adam

Brownfeld, Ph.D. (“Dr. Brownfeld”). Tr. 243-46. Plaintiff had no history of mental health

treatment, but she reported difficulty sleeping due to pain, difficulty concentrating, sad moods,

loss of interest, crying spells, diminished sense of pleasure, and social withdrawal since her

accident. Tr. 243. She denied symptoms of cognitive deficits. Tr. 244. Dr. Brownfeld found no

evidence of limitation in understanding, remembering, and applying simple and complex

instructions; making work-related decisions; interacting adequately with supervisors, coworkers,

and the public; sustaining concentration and performing a task at a consistent pace; and sustaining

an ordinary routine and regular attendance at work. Tr. 245. Dr. Brownfeld opined that Plaintiff

was moderately limited in regulating her emotions, controlling her behavior, and maintaining

wellbeing. Id. He said Plaintiff’s symptoms did not appear to be significant enough to interfere

with her ability to function on a daily basis. Tr. 246.

       On May 30, 2017, G. Feldman, M.D. (“Dr. Feldman”), a state agency medical consultant,

reviewed the record in connection with the initial agency determination. Tr. 89-91. Dr. Feldman

opined that Plaintiff could perform a range of sedentary work with a sit/stand option and limited

overhead reaching. Tr. 89-90. On June 1, 2017, A. Dipeolu, Ph.D., a state agency physiological

                                                    13
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 14 of 23




consultant, reviewed the record and opined that Plaintiff did not have a severe psychiatric

impairment. Tr. 86-87.

       On June 28, 2017, Plaintiff saw Dr. Tahir, at Rochester Brain & Spine, for pain

management. Tr. 428. She reported 50% pain reduction after injection treatment. Id. She rated her

current pain level 8/10 in her back and 6/10 in her neck. Id. Plaintiff walked with a limping gait

and used a cane. Tr. 429. She had a full range of motion in her neck; SLR testing was negative;

heel toe walk was normal; and upper and lower muscle tone and strength were normal. Id.

        Plaintiff returned to Rochester Brain & Spine on July 7, 2017 to discuss moving forward

with lumbar surgery. Tr. 431. She reported pain with straight leg raises; she had limited range of

lumbar motion due to stiffness; she had diminished sensation and motor strength in her legs; and

she walked with an antalgic gait. Tr. 432. X-rays of her neck showed stable fusion with no acute

abnormalities. Tr. 436. She was cleared for lumbar surgery and advised to return to physical

therapy for her neck. Id.

       On July 11, 2017, Plaintiff had lumbar surgery with Dr. Zeidman. Tr. 438, 445-48, 458-

59. She followed up with Dr. Zeidman’s office on July 24, 2017. Tr. 454-57. She rated her pain

level 9/10 and expressed frustration with the lack of pain control. Tr. 454-55. Upon examination,

Plaintiff had intact sensation and her strength remained similar to prior studies. Tr. 455. Three days

later, on July 27, 2017, Plaintiff saw Ms. Jefferson, at Rochester Brain & Spine. Tr. 460-63. She

described a pain level range between 5/10 and 8/10. Tr. 460. A physical examination remained

unchanged. Tr. 461. A CT scan showed no acute finding or post-operative changes. Tr. 462.

Plaintiff was advised to limit her narcotics intake due to complaints of nausea. Id.

       Seven months later, on February 7, 2018, Plaintiff had cervical and lumbar myelograms.

Tr. 465-76. The cervical myelogram showed mild multilevel degenerative changes, no significant

                                                   14
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 15 of 23




spinal stenosis, and arthropathy causing foraminal stenosis at C5-6 and C6-7. Tr. 465, 467. The

lumbar myelogram showed multilevel degenerative changes, post-operative arachnoiditis, and a

post-surgical bone fragment with possible compression of the right S1 and L5 nerve roots, likely

due to bone graft material used in the surgery. Tr. 465-66, 469.

       On February 14, 2018, Plaintiff established primary care with Natercia Rodrigues, M.D.

(“Dr. Rodrigues”), at Manhattan Square Family Medicine. Tr. 484-89. The review of symptoms

noted no muscle or joint aches; normal gait; and no paresthesias. Tr. 487. Although Plaintiff

continued to complain of back pain through August 2018 (see Tr. 490, 494), there are no additional

objective studies to review.

       To meet Listing 1.04(A), a claimant must show proof of the following conditions:

       1. A disorder of the spine, including but not limited to “herniated nucleus pulposus, spinal

arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral

fracture,” and

       2. “Compromise of nerve root (including the cauda equina) or the spinal cord,” and

       3. “Evidence of nerve root compression characterized by neuro-anatomic distribution of

pain, limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or

muscle weakness),” and

       4. “Sensory or reflex loss,” and if there is involvement of the lower back,

       5. “Positive straight-leg raising test” in both the sitting and supine position.

Monsoori v. Comm’r of Soc. Sec., No. 1:17-CV-01161-MAT, 2019 WL 2361486, at *3 (W.D.N.Y.

June 4, 2019) (citing Listing 1.04(A)).

       Where, as here, a claimant alleges that she meets Listing 1.04(A) based on a lower back

injury, disorder, or conditions she must meet all five criteria included in that listing. Monsoori,

                                                   15
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 16 of 23




2019 WL 2361486, at *4 See Monsoori, 2019 WL 2361486, at *4; see also Scully v. Berryhill, 282

F. Supp. 3d 628, 635 (S.D.N.Y. 2017) (citing Listing 1.04(A)). The claimant must also demonstrate

that all five criteria were met simultaneously and for the necessary duration. Id. In other words,

“when the listing criteria are scattered over time, wax and wane, or are present on one examination

but absent on another, the individual’s nerve root compression would not rise to the level of

severity required by listing 1.04A.” Monsoori, 2019 WL 2361486, at *4 (citing Acquiescence

Ruling (“AR”) 15-1(4), 80 FR 57418–02, 2015 WL 5564523, at *57420 (Sept. 23, 2015)).

Furthermore, there must be evidence that straight-leg raising (“SLR”) tests were positive in both

the sitting and supine positions. Id.

       In this case, the ALJ found the following:

       While there is evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy with
       associated muscle weakness or muscle weakness) accompanied by sensory or reflex
       loss, these symptoms and signs were not continuously present over a period of time
       at examinations.

Tr. 25. Thus, the ALJ found that Plaintiff met all the listing requirements for 1.04(A) except the

durational requirement.

       The claimant bears the burden at step three to prove she meets the requirements necessary

to meet or equal the Listings. Nonetheless, the ALJ is required to explain why a claimant failed to

meet or equal the Listings “[w]here the claimant’s symptoms as described by the medical evidence

appear to match those described in the Listings.” Rockwood v. Astrue, 614 F. Supp.2d 252, 273

(N.D.N.Y. 2009) (citation omitted). “While the ALJ may ultimately find that [a considered listing]

do[es] not apply to Plaintiff, he must still provide some analysis of Plaintiff’s symptoms and

medical evidence in the context of the Listing criteria.” Critoph v. Berryhill, No. 1:16-CV-



                                                    16
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 17 of 23




00417(MAT), 2017 WL 4324688, at *3 (W.D.N.Y. Sept. 28, 2017) (quoting Peach v. Colvin, No.

15-CV-104S, 2016 WL 2956230, at *4 (W.D.N.Y. May 23, 2016)).

        Plaintiff argues that the requisite criteria under listing 1.04(A) were continuously present

for at least 12 months. See ECF No. 7-1 at 16-17. Although Plaintiff claims multiple instances of

“muscle weakness,” the record actually documented near normal motor strength findings of “4/5,”

“4+/5,” and “5-/5” 3 on multiple occasions. Tr. 251, 279-80, 310, 345-346, 390, 406, 409, 416-417,

421, 432, 461. Moreover, other examinations documented full and intact motor strength. Tr. 341,

344, 358, 412, 429. Additionally, although the record contained instances of “slightly diminished”

sensation in the right arm (Tr. 280, 310, 346, 409), it also contained several instances of intact

sensation in the arms (Tr. 341, 390, 406, 412). Similarly, the record contained some notations of

“slightly diminished” sensation in the right leg (Tr. 409, 416, 421, 429, 432), while other

examinations showed intact sensation in the legs (Tr. 341, 346, 358, 455, 461). The record also

documented intact reflexes or mostly normal findings of “2+” or “1+.” 4 Tr. 279, 310, 341, 346,

352, 361, 372, 390, 406, 409, 412, 416, 421, 429, 432, 439, 455, 461, 488.

        Based on the foregoing, Plaintiff failed to establish continuous motor loss accompanied by

sensory or reflex loss as required to meet Listing 1.04(A). See Boston v. Berryhill, No. 16-CV-

00342-LJV-HBS, 2017 WL 10605166, at *11 (W.D.N.Y. Aug. 2, 2017), report and

recommendation adopted, No. 16-CV-342, 2018 WL 5629919 (W.D.N.Y. Oct. 31, 2018) (quoting

the AR 15-1(4) and recognizing that, where “the listing criteria are scattered over time, wax and




3
  Strength findings of 4-, 4, and 4+ described as “good.” See National Institute of Environmental Health Sciences,
Manual Muscle Testing Procedures, Key to Muscle Grading, www.niehs.nih.gov/research/resources/assets/docs/
muscle_grading_and_testing_procedures_508.pdf.
4
  “2+” is a normal reflex, “1+” is a low normal, diminished reflex. Stephen Russell and Marc Triola, The Precise
Neurological Exam, NYU School of Medicine, 2006, https://informatics.med.nyu.edu/modules/pub/neurosurgery.
                                                         17
          Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 18 of 23




wane, or are present on one examination but absent on another,” a claimant’s impairment cannot

satisfy listing 1.04)).

        Furthermore, as the ALJ noted, although the record contained some findings of positive

straight leg raises, there was no indication as to whether the findings were in both the sitting and

supine positions as required to meet Listing 1.04(A). Tr. 25, 358, 416, 421, 432. Although Plaintiff

argues that the ALJ should have contacted her treatment providers to clarify whether the straight

leg raises were in the sitting or supine position (see ECF No. 7-1 at 18), the record reflects that

Plaintiff declined to perform the straight leg raises during her consultative examination with Dr.

Toor in May 2017. Tr. 250. Furthermore, the record contained other treatment records

documenting negative straight leg raises. Tr. 341, 344, 429. Accordingly, the minimal evidence

cited by Plaintiff fails to satisfy the listing criteria.

        To meet the durational requirement, Plaintiff must establish all of the elements of the

Listing for a 12-month period. A review of the records noted above demonstrates that she cannot

do so. In January and February 2016, her motor strength was normal. In March 2016, there was no

limitation on motion of the spine. In April 2016, her SLR was normal bilaterally; sensory was

normal, and normal gait was noted as well. In June 2016, SLR testing was negative bilaterally. She

also denied any trouble with motor skills. In July 2016, although there was a positive finding for

SLR and sensory, motor strength for upper and lower extremities were normal. In October 2016,

she returned to Rochester Brain & Spine, and the exam focused on her cervical complaints.

Sensory was intact in upper extremities. Plaintiff had her cervical operation in November 2016.

        In January 2017, after her cervical operation, she was reported to have normal strength in

all extremities. Her February 2017 exam focused on her neck; although she was noted to walk with

an antalgic gait, her strength and sensory were normal. Although, Plaintiff had positive SLR

                                                       18
           Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 19 of 23




bilaterally in March and May 2017, both visits recorded normal strength in the upper and lower

extremities similar to prior visits, although there was some sensation disturbance in the right lower

extremity compared to her left. In June 2017, her SLR bilaterally was negative, and heel toe walk

was normal In July 2017, she had positive SLR bilaterally. Plaintiff had lumbar surgery in July

2017, and at her first post-operative visit, she had normal sensation and strength similar to prior

studies.

       Based on the foregoing, Plaintiff cannot make the 12-month durational requirement as to

SLR. Nor can she make the durational requirement for strength or sensory. Reviewing the records

in a light most favorable to Plaintiff, there is no indication that she could ever meet all the

requirements for the Listing with respect to her cervical complaints. As the ALJ noted, while

Plaintiff does have pain and limitations that result from her neck and back impairments (Tr. 30),

she has failed to meet her burden to show that her impairments met all of the specified criteria of

Listing 1.04(A). Accordingly, the ALJ made the right call on the listing requirements, and remand

is not required. See Beebe v. Astrue, 2012 WL 3791258, *4 (N.D.N.Y. 2012) (remand not required

where “plaintiff ha[s] not established that she satisfied all the criteria symptoms of the Listing”);

Tilbe v. Astrue, 2012 WL 2930784, *10 (N.D.N.Y. 2012) (no error where “no view of the evidence

would support a finding that plaintiff’s impairment met all the specified medical criteria of Listing

1.04”). Because substantial evidence supports the ALJ’s finding that Plaintiff did not meet or equal

Listing 1.04(A), the Court finds no error.

       Plaintiff next argues that the ALJ’s evaluation of the medical opinion evidence and the

ALJ’s physical RFC determination were not supported by substantial evidence. See ECF No. 7-1

at 15-22. Plaintiff’s argument is unavailing. Plaintiff argues that the ALJ improperly rejected the

medical opinion evidence and relied on her own lay interpretation of bare medical findings. Id. at

                                                   19
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 20 of 23




18-22. Plaintiff seems to suggest that the ALJ needed a medical opinion of her functional

limitations in order to assess her RFC. Id. However, this is not the standard. See Pellam v. Astrue,

508 F. App’x 87, 90 (2d Cir. 2013) (rejecting the argument that an ALJ cannot determine the RFC

without the “support of at least some medical opinion concerning [the RFC’s] limitations”).

       A claimant’s RFC is the most she can still do despite her limitations and is assessed based

on an evaluation of all relevant evidence in the record. See 20 C.F.R. §§ 404.1520(e),

404.945(a)(1), (a)(3); SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2, 1996). At the hearing level, the

ALJ has the responsibility of assessing the claimant’s RFC. See 20 C.F.R. § 404.1546(c); SSR 96-

5p, 61 Fed. Reg. 34,471-01 (July 2, 1996); see also 20 C.F.R. § 404.1527(d)(2) (stating the

assessment of a claimant’s RFC is reserved for the Commissioner).

       Determining a claimant’s RFC is an issue reserved to the Commissioner, not a medical

professional. See 20 C.F.R. § 416.927(d)(2) (indicating that “the final responsibility for deciding

these issues [including RFC] is reserved to the Commissioner”); Breinin v. Colvin, No. 5:14-CV-

01166(LEK TWD), 2015 WL 7749318, at *3 (N.D.N.Y. Oct. 15, 2015), report and

recommendation adopted, 2015 WL 7738047 (N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to

determine a claimant’s RFC, and not to simply agree with a physician’s opinion.”). The ALJ is

ultimately tasked with reaching an RFC assessment based on the record as a whole. 20 C.F.R. §

404.1527(d)(2) (“Although we consider opinions from medical sources on issues such as . . . your

residual functional capacity . . . the final responsibility for deciding these issues is reserved to the

Commissioner.”). Moreover, the ALJ’s conclusion need not “perfectly correspond with any of the

opinions of medical sources cited in [his] decision,” because the ALJ is “entitled to weigh all of

the evidence available to make an RFC finding that [i]s consistent with the record as a whole.”



                                                    20
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 21 of 23




Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (citing Richardson v. Perales, 402 U.S. 389,

399 (1971).

       In this case, the ALJ assessed an RFC that was consistent with the record as a whole. The

ALJ considered, but appropriately gave little weight to, Dr. Zeidman’s statement that Plaintiff was

100% temporarily totally disabled. Tr. 32, 425. As the ALJ noted, such a statement is an opinion

on a matter reserved to the Commissioner, and therefore, is not entitled to any significant weight.

See 20 C.F.R. § 404.1527(d) (“We will not give any special significance to the source of an opinion

on issues reserved to the Commissioner . . . .”); see also LaValley v. Colvin, 672 F. App’x 129,

130 (2d Cir. 2017. Furthermore, the ALJ noted that Dr. Zeidman’s opinion provided little insight

into Plaintiff’s function-by-function limitations. Tr. 32. Accordingly, the ALJ properly discounted

Dr. Zeidman’s statement of temporary total disability. Tr. 32, 425. See Ackley v. Colvin, No. 13-

CV-6656T, 2015 WL 1915133, at *5 (W.D.N.Y. Apr. 27, 2015) (treating physicians’ statements

that the plaintiff was “completely disabled” were entitled to only little weight, where the

physicians’ statements failed to specify functional limitations, and were on matters reserved to the

Commissioner).

       The ALJ further considered, and gave partial weight to, the opinions of consultative

examiner Dr. Toor and state agency medical consultant Dr. Feldman. Tr. 30, 89-91, 248-53.

Plaintiff argues these opinions were stale because they were issued prior to Plaintiff’s lumbar spine

surgery. See ECF No. 7-1 at 20. While it is true these opinions were issued before Plaintiff’s lumbar

surgery, they were issued 18 months after Plaintiff’s alleged onset date of November 2015, and

after her November 2016 neck surgery. Tr. 89-91, 178, 248-53. “[A] medical opinion is not

necessarily stale simply based on its age.” Dronckowski v. Comm’r of Soc. Sec., No. 1:18-CV-

0027 (WBC), 2019 WL 1428038, at *5 (W.D.N.Y. Mar. 29, 2019) (citing Biro v. Comm’r of Soc.

                                                   21
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 22 of 23




Sec., 335 F. Supp. 3d 464, 470 (W.D.N.Y. 2018); Andrews v. Berryhill, No. 17-CV-6368, 2018

WL 2088064, at *3 (W.D.N.Y. May 4, 2018)). Contrary to Plaintiff’s contention, the ALJ properly

considered these opinions as one part of the record as a whole when assessing Plaintiff’s RFC. Tr.

30.

       Overall, the ALJ properly considered the medical evidence, along with other evidence in

the record, in assessing Plaintiff’s RFC. Tr. 26-32. Specifically, the ALJ assessed Plaintiff’s RFC

considering her history of spinal surgery; clinical findings of painful range of cervical and lumbar

spine motion, 4-5/5 extremity strength, slightly diminished to normal upper and lower extremity

sensations, and normal coordination; and observations of antalgic gait with ability to walk without

an assistive device. Tr. 30. The ALJ’s RFC finding was based on relevant evidence that a

reasonable mind might accept as adequate to support the conclusion that Plaintiff could perform

at most a limited range of sedentary work. See Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59

(2d Cir. 2013) (“[W]hether there is substantial evidence supporting the appellant’s view is not the

question here; rather, we must decide whether substantial evidence supports the ALJ’s decision”

(citations omitted)); see also Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)

(The Commissioner’s findings of fact must be upheld unless “a reasonable factfinder would have

to conclude otherwise.”).

       Furthermore, the mere fact that the ALJ did not adopt any one opinion does not create a

gap in the record as Plaintiff suggests. See Johnson v. Colvin, 669 F. App’x 44, 46 (2d Cir. 2016)

(finding that “because the record contained sufficient other evidence supporting the ALJ’s

determination and because the ALJ weighed all of that evidence when making his residual

functional capacity finding, there was no ‘gap’ in the record and the ALJ did not rely on his own

‘lay opinion.’”). In this case, the ALJ’s restrictive RFC finding accounted for the limitations

                                                  22
         Case 1:19-cv-01085-DB Document 14 Filed 01/19/21 Page 23 of 23




supported by the record. Accordingly, the Court finds that the ALJ’s RFC was supported by

substantial evidence.

       For all reasons discussed above, the Court finds that the ALJ properly considered the record

as a whole, and her findings are supported by substantial evidence substantial evidence in the

record as a whole. Therefore, the Court finds no error.

                                          CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 7) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 11) is GRANTED. Plaintiff’s

Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.


       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                                  23
